Exhibit 10.2



Date: November 7, 2014




Euro Car Parts Limited




Sukhpal Singh Ahluwalia















Service Agreement















Fieldfisher Riverbank House 2 Swan Lane London EC4R 3TT



--------------------------------------------------------------------------------



Contents
No.
Heading
Page


 
 
 
1.
Meaning of words used
1


 
 
 
2.
Previous Agreements and Warranties
2


 
 
 
3.
Appointment, Term and Notice
2


 
 
 
4.
Duties
3


 
 
 
5.
Place of work
3


 
 
 
6.
Hours of work
3


 
 
 
7.
Remuneration
4


 
 
 
8.
Expenses
4


 
 
 
9.
Bonus and other benefits
4


 
 
 
10.
Holidays
5


 
 
 
11.
Conflict of interests
5


 
 
 
12.
Data Protection
6


 
 
 
13.
Confidentiality
6


 
 
 
14.
Intellectual Property Rights
8


 
 
 
15.
Incapacity
9


 
 
 
16.
Termination
9


 
 
 
17.
Deduction
10


 
 
 
18.
Sale or reconstruction of the company
13


 
 
 
19.
Delivery of documents and property
13


 
 
 
20.
Resignation as director
13


 
 
 
21.
Rights following termination
14


 
 
 
22.
Disciplinary and grievance procedures
14


 
 
 
23.
Litigation assistance
14


 
 
 
24.
Director's and Officer's liability insurance
14


 
 
 
25.
Notices
14




i

--------------------------------------------------------------------------------



26.
Miscellaneous
14






ii

--------------------------------------------------------------------------------





THIS AGREEMENT is made the 7th day of November 2014




BETWEEN:


(1)
EURO CAR PARTS LIMITED (company registration no. 02680212) whose registered
office is at Euro House, Fulton Road, Wembley Industrial Estate, Wembley,
Middlesex HA9 OTF (the "Company");



(2)
SUKHPAL SINGH AHLUWALIA of the Garth, London Road, Rickmansworth, Hertfordshire
WD3 1JR (the "Executive");



WHEREBY IT IS AGREED:


1.
Meaning of words used



1.1
In this Agreement the following expressions have the following meanings:



"Appointment" means the employment of the Executive by the Company on the terms
of this Agreement;


“Board” means the board of the Company


"Commencement Date" means 7 November 2014;


"Group" means the Company and all Group Companies wherever registered or
incorporated;


"Group Company" means LKQ Euro Limited or any other direct or indirect
subsidiary for the time being of LKQ Euro Limited (for which purpose
"subsidiary" has the meaning ascribed to it by Section 1159 of the Companies Act
2006);


"PAYE deductions" means deductions made to comply with regulations made under
Section 684 Income Tax (Earnings and Pensions) Act 2003 and with any obligations
to deduct national insurance contributions;


"recognised investment exchange" has the meaning attributed to it in Section 285
of the Financial Services and Markets Act 2000; and


"the 1996 Act" means the Employment Rights Act 1996.


1.2
References herein to "Clauses", "sub-clauses" are to clauses and sub-clauses of
this Agreement unless otherwise specified.



1.3
Unless otherwise required words denoting the singular include the plural and
vice versa.



1.4
References in this Agreement to statutory provisions include all modifications
and re-enactments of them and all subordinate legislation made under them.



1.5
Clauses headings are included in this Agreement for convenience only and do not
affect its construction.












1

--------------------------------------------------------------------------------



2.
Previous Agreements and Warranties



2.1
This Agreement constitutes the entire and only agreement that governs the
employment relationship between the Company and the Executive from the
Commencement Date in substitution for all previous agreements and arrangements
whether written, oral or implied between the Company or any Group Company and
the Executive relating to the services of the Executive all of which will be
deemed to have terminated by mutual consent with effect from the Commencement
Date. The Executive and the Company acknowledge that in entering into this
Agreement neither has relied on any representation or undertaking by the other
whether oral or in writing except as expressly incorporated In this Agreement or
set out in the Sale and Purchase Agreement entered into by the Executive, LKQ
Corporation and others on or about the Commencement Date.



2.2
The Executive warrants and represents to the Company that he will not be in
breach of any existing or any former terms of employment applicable to him
whether express or implied or of any other obligation binding on him by reason
of him entering into this Agreement or performing all or any of his duties and
obligations under it.



2.3
The Executive warrants that at the time of entering into this Agreement he has
the right to work in the United Kingdom and he agrees to provide to the Company
copies of all relevant documents in this respect at the request of the Company.
If at any time during the course of this Agreement the Executive ceases to have
the right to work In the United Kingdom the Company may terminate the
Executive's employment without payment of compensation.



3.
Appointment, Term and Notice



3.1
The Company will employ the Executive and the Executive will serve the Company
as Chairman of the Company upon the terms and conditions set out in this
Agreement.



3.2
The Appointment will commence on the Commencement Date and, subject to Clause
16, will continue until 31 August 2017 (the "Initial Period") and thereafter
unless and until it is terminated by either party giving to the other not less
than 90 days' prior notice in writing.



3.3
The Executive's continuous employment with the Company for the purposes of this
Agreement commenced on 23 January 1992 and is agreed to be continuous and
unbroken from that date for the purposes of contractual rights.

    
3.4
The Executive agrees that at its absolute discretion at any time after the
expiry of the Initial Period the Company may terminate the Appointment with
immediate effect by paying to the Executive salary and benefits (less PAYE
deductions) in lieu of the notice period or remainder of the notice period if at
the Company's request the Executive has worked during part of the notice period.



3.5
The Company may at its discretion make any payment under Clause 3.4 as a lump
sum or in equal Instalments on the nominated day of the month when the Executive
would normally have received his basic salary if he had worked through his
notice period. If the Company decides to make such payments in instalments such
payments will be reduced by any remuneration earned by the Executive from
alternative employment during what would have been the notice period. Where this
Agreement is terminated in accordance with Clause 3.4 the Executive is required
to mitigate any loss by attempting to secure alternative employment and the
Executive agrees to notify the Company without delay if he accepts an offer of
employment, consultancy or any directorship and if so requested by the Company
to provide supporting documentary evidence regarding his remuneration from such
subsequent employment, consultancy or directorship.




2

--------------------------------------------------------------------------------



4.
Duties



4.1
During his normal hours of work (as set out in Clause 6), the Executive will
carry out the following duties:



(a)
chair all board meetings of the Company;

(b)
mentor the Company's management team;

(c)
oversee the formulation of strategy for the Company and assist with developing
opportunities in support of LKQ's European expansion;

(d)
advise the board of directors of LKQ Corporation regarding European strategy
(including attending meetings of the Board of Directors);

(e)
continued involvement in and personal oversight of the Group's key relationships
with buying groups, key suppliers and certain major national customers;

(f)
development of the overall product and supply strategy for the Company and LKQ
Euro Limited's European operations;

(g)
strategic high level M&A advice (for the avoidance of doubt, excluding the day
to day execution of mergers and acquisitions); and

(h)
troubleshooting as required.



4.2
The Executive will if and so long as he is so reasonably required by the Company
act as director of the Company. The Company shall use its reasonable endeavours
to procure that the Executive shall be appointed as a director of LKQ
Corporation subject to approval by LKQ Corporation stockholders at its annual
meeting in May 2015 and if appointed the Executive will if and so long as he is
so reasonably required by LKQ Corporation act as director of LKQ Corporation.



4.3
The Executive will at all times promptly give to the Board (in writing if
requested) all information and explanations that the Board may reasonably
require in connection with the business or affairs of the Company and any
relevant Group Company and his Appointment.



4.4
The Executive will upon becoming aware of the same promptly disclose to the
Board in writing full details of any wrongdoing by any other employee or
director of the Company or any Group Company where that wrongdoing is in the
Executive's reasonable opinion material to that employee or director's
employment by the relevant company or to the interests or reputation of the
Company or any Group Company.



5.
Place of work



5.1
The Executive may perform his duties from his home or any other location in the
United Kingdom and will not be required to be based at the head office of the
Company.



5.2
The Company will maintain a desk and office for the Executive at its head
office.



6.
Hours of work



6.1
The Company's normal office hours are from 9.00 am to 5.30 pm Monday to Friday
(with one hour for lunch). The Executive will work the equivalent of on average
three days per month over the course of each calendar year (subject to clause
10), on such days or part days and at such times as the Executive may reasonably
determine.


3

--------------------------------------------------------------------------------





6.2
The Executive agrees that the weekly limit on average working time of 48 hours
including overtime for each seven day period as set out in Regulation 4 of the
Working Time Regulations 1998 (the "Regulations'') shall not apply to the
Executive. The Executive may withdraw his agreement under this Clause by giving
three months' written notice of his intention to be bound by the limit on
working hours to the Company.



7.
Remuneration



7.1
The Company will pay the Executive a salary at the rate of £350,000 per annum
(or at such higher rate as may from time to time be notified to him by the
Board) which salary will accrue from day to day and be payable by equal monthly
instalments on or around the last working day of each month.



7.2
The Executive's salary will be subject to annual reviews by the Board in each
year during the Executive's employment under this Agreement. The Executive
acknowledges that there is no obligation on the Board to increase the
Executive's salary in any particular year.



7.3
The salary referred to in this Clause will be inclusive of any director's fees
and benefits to which the Executive may be entitled as a director of LKQ
Corporation, the Company and any other Group Company.



8.
Expenses



8.1
The Executive will be reimbursed all out of pocket expenses (including any
expenses relating to his use of his private vehicle on Group business)
reasonably and properly incurred by him in the performance of his duties under
this Agreement or as a director of LKQ Corporation on hotel, travelling,
entertainment and other similar items provided that he complies with the
Company's or LKQ Corporation's then current guidelines relating to expenses and
produces to the Company or LKQ Corporation all relevant vouchers in respect of
such expenses.



8.2
The Company shall continue to provide the Executive with a Company credit card
for payment of out of pocket expenses.



9.
Bonus and other benefits



9.1
The Executive is eligible to join the Company's Group Personal Pension Scheme,
subject to its trust deed and rules from time to time in force. Details of the
Scheme can be obtained from the People Director. The Scheme may be terminated or
amended at any time in accordance with the trust deed and rules that govern it.
There is no contracting out certificate in force in respect of the Appointment.



9.2
The Executive will be eligible to participate in the LKQ Corporation Bonus Plan
(the "Bonus Scheme") pursuant to which the Executive will be eligible to receive
an annual bonus of up to £150,000 in the event LKQ's businesses in the United
Kingdom achieve their budgeted financial targets during each calendar year
during the continuance of the Executive’s employment. The Company reserves the
right to amend, suspend or withdraw the Bonus Scheme at any time. Subject to the
following conditions (and the rules of the Bonus Scheme, if any, applicable from
time to time) the Company at its sole discretion may determine whether or not to
offer a discretionary bonus payment to the Executive. No bonus will be payable
to the Executive if, on the date on which a bonus would be paid, the Executive
is no longer employed by the Company or, as at that date, the Executive is under
notice or has given notice to terminate this Agreement. For the avoidance of
doubt, any bonus, if awarded, does not become due and payable until the date of
payment of any bonus








4

--------------------------------------------------------------------------------



9.3
The Executive will not be eligible to participate in LKQ's Long Term Incentive
Plan and Equity Incentive Plan.



9.4
Subject to Clause 9.5, the Executive shall be entitled to participate at the
Company's expense in the Company's private medical scheme, providing cover for
the Executive, his spouse and dependent children. The Company reserves the right
to reasonably amend or replace this scheme at any time without compensation.



9.5
All insured benefits are subject to the policy terms and conditions upon which
they are incepted or renewed, the Executive (and if relevant any spouse and/or
dependent children nominated by the Executive for the purposes of such insured
benefits and all dependent children) meeting eligibility for cover and meeting
underwriting criteria reasonably acceptable to the Company.



10.
Holidays



10.1
In addition to all other normal public holidays, the Executive will be entitled
to six working days' paid holiday in each holiday year, such holiday to be taken
at such time or times as may be approval by the Board. The holiday shall accrue
pro rata in each calendar year.



10.2
For the purposes of this Clause "holiday year” means the period from 1 January
to 31 December in each year. The Executive may not carry untaken holiday forward
to the following holiday year without the prior written consent of the Company.



10.3
Where the Executive has taken more or less than his holiday entitlement in the
year his employment terminates, a proportionate adjustment will be made by way
of addition to or deduction from (as appropriate) his final gross pay calculated
on a pro rata basis. Any payment in lieu of accrued but untaken holiday shall be
in respect of holiday accrued solely in the holiday year in which the employment
terminates. The Executive shall not be entitled to any accrued but unused
holiday at the termination date beyond his statutory entitlement if his
employment is terminated for gross misconduct.



10.4
In the event that notice of termination of this Agreement is served by either
party, the Company may require the Executive to take any outstanding holiday
during his notice period following the expiry of the Initial Period.



10.5
During any continuous period of absence due to incapacity of three months or
more the Executive shall only accrue statutory holiday under the Working Time
Regulations and not contractual holiday (as set out in Clause 10.1).



11.
Conflict of interests



11.1
Except with the written consent of the Board (such consent not to be
unreasonably withheld) the Executive will not during his employment under this
Agreement be directly or indirectly engaged, concerned or Interested whether as
principal, servant or agent (on his own behalf or on behalf of or in association
with any other person) in any other trade, business or occupation competing in
any material respect with the business for the time being of the Company or any
Group Company provided that the Executive will not be precluded from being
interested for investment purposes only as a member, debenture holder or
beneficial owner of any stock, shares or debentures which are listed or dealt in
on a recognised investment exchange and which do not represent more than five
per cent of the total share or loan capital from time to time in issue in such
company. The Company hereby gives its express consent to the Executive's
interest in the property at Euro House, Fulton Road, Wembley, Middlesex, HA9
OTS.






5

--------------------------------------------------------------------------------



11.2
Provided that doing so shall not interfere with the performance of his duties
under this Agreement the Executive shall have the right to establish and/or
acquire a business or businesses for the sale of aftermarket parts to the heavy
duty truck industry in the United Kingdom and the restrictions referred to in
this Clause shall not apply in respect of any such business.



11.3
The Executive will not during his employment introduce to any other person,
firm, company or organisation business of any kind with which the Company or any
other Group Company for which he has performed services under this Agreement is
able to deal and he will not have any financial interest in, or derive any
financial or other benefit from, contracts or transactions entered into by the
Company or any other Group Company for which he has performed services under
this Agreement with any third party without first disclosing such interest or
benefit to the Board and obtaining its written approval.



12.
Data Protection



12.1
The Company will hold computer records and personnel files containing personal
data relating to the Executive. This personal data includes, without limitation,
the Executive's employment application, references, bank details, performance
appraisals, holiday and sickness records, salary reviews and remuneration
details and other records which may include sensitive personal data relating to
the Executive's health, ethnic origin arid trade union membership. The Company
processes such personal data for personnel, administration and management
purposes and to comply with its obligations regarding the processing of
Executive/worker records. The Executive's right of access to this data is as
prescribed by law.



12.2
The Executive hereby agrees that the Company may process personal data relating
to him including, without limitation, sensitive personal data relating to the
Executive's health, ethnic origin and trade union membership, for personnel,
administration and management purposes (including the processing of sensitive
personal data for ethnic origin monitoring purposes) and may, when necessary for
these purposes or as required by law, make such data available to the following
entities:



(a)
the Group;



(b)
the Company's advisers;



(c)
parties providing products and/or services to the Company (including, without
limitation IT systems suppliers, and pension, benefits and payroll
administrators);



(d)
regulatory authorities (including HMRC and the police); and



(e)
any potential purchasers of the Company or its business (on a confidential
basis),

    
including all such entities set out in Clauses 12.2(a) to 12.2(e) which are
located outside the European Economic Area.


13.
Confidentiality



13.1
The Executive acknowledges that in the ordinary course of his employment he will
be exposed to "Confidential Information" which means, and which shall include
without limitation, information which relates to any and all information
(whether or not recorded in documentary form or on computer disk or tape) which
may be imparted in confidence or which is of a confidential nature or which the
Executive may reasonably regard as being confidential or a trade secret
concerning the business, business performance or prospective business, financial
information or arrangements, plans or internal affairs of the Company, any Group
Company or any of their


6

--------------------------------------------------------------------------------



respective customers or suppliers including without prejudice to the generality
of the foregoing all client or customer lists, price sensitive information,
technical information, reports, interpretations, forecasts, records, corporate
and business plans and accounts, business methods, financial details,
projections and targets, remuneration and personnel details, planned products,
planned services, marketing surveys, research reports, market share and pricing
statistics, budgets, fee levels, computer passwords, the contents of any
databases, tables, know how documents or materials, commissions, commission
charges, pricing policies and all information about research and development,
the Company's or any Group Company's suppliers', customers' and clients' names,
addresses (including email), telephone, facsimile or other contact numbers and
contact names, the nature of their business operations, their requirements for
services supplied by the Company or any Group Company and all confidential
aspects of their relationship with the Company or any Group Company. The
Executive acknowledges that this Confidential Information is confidential or is
commercially sensitive and may not be readily available to others engaged in a
similar business to that of the Company or any of the Group Companies or to the
general public and which if disclosed will be liable to cause significant harm
to the Company or such Group Companies. The Executive has therefore agreed to
accept the restrictions in this Clause 13.


13.2
Without prejudice to Clause 13.3 or 13.4 and subject to Clause 13.3 the
Executive will not during the period of his employment with the Company save in
the performance of his duties:



(a)
sell or seek to sell to anyone or disclose in any way any Confidential
Information acquired or created by him in the course of his employment with the
Company;



(b)
obtain or seek to obtain any financial advantage (direct or indirect) from
disclosure of Confidential Information;



(c)
copy or reproduce in any form or by or on any media or device or allow others
access to copy or reproduce any documents (including without limitation letters,
facsimiles and memoranda), disks, memory devices, notebooks, tapes or other
medium whether or not eye-readable and copies thereof on which Confidential
Information may from time to time be recorded or referred to ("Documents"): or



(d)
remove or transmit from the Company or any Group Company's premises any
Documents.



13.3
The Executive will not after the termination of his employment without limit In
time for his own purposes or for any purposes other than those of the Company or
any Group Company (for any reason and in any manner) use or divulge or
communicate to any person, firm, company or organisation except to those
officials of any Group Company whose province it is to know the same any
Confidential Information. The Executive shall use all reasonable endeavours to
prevent any disclosure or communication of Confidential Information which is
made otherwise than for the purposes of the Company or the Group.



13.4
During the Appointment, the Executive shall immediately inform the Company if he
becomes aware at any time of the possession, use or knowledge of any
Confidential Information by any person not authorised to possess, use or have
knowledge of the Confidential Information and shall at the Company's request
provide such reasonable assistance as is required to deal with such event.



13.5
The restrictions contained in this Clause do not apply to:



(a)
any disclosure authorised by the Board or required in the ordinary and proper
course of the Executive's employment or as required by the order of a court of
competent jurisdiction or any appropriate regulatory authority or otherwise
required by law; or


7

--------------------------------------------------------------------------------





(b)
any information which the Executive can demonstrate was known to the Executive
prior to the commencement of the Executive's employment by the Company or a
Group Company or is in the public domain otherwise than as a result of a breach
by him of this Clause; or



(c)
any information disclosed to the Executive by a third party who is not bound by
any duty of confidence to the Company or any Group Company.



13.6
The provisions of this Clause are without prejudice to the duties and
obligations of the Executive to be implied into this Agreement at common law and
any other duties or obligations to which the Executive is subject pursuant to
any other agreement with the Company or any third parties. In addition to the
restrictions in this Clause the Executive hereby agrees that at the request and
expense of the Company he will enter into a direct agreement or undertaking with
any other Group Company whereby he will accept restrictions and provisions
corresponding to the restrictions and provisions in this Clause (or such of them
as may be appropriate in the circumstances) in relation to such information as
such Group Company may reasonably require for the protection of its legitimate
interests.



14.
Intellectual Property Rights



14.1
For the purpose of this Clause 14:



(a)
"Employment IPRs" means any Intellectual Property Rights created wholly or
partially by the Executive in the course of his employment with the Company
(whether or not during working hours or using Company premises or resources);
and



(b)
''Intellectual Property Rights" means all present and future rights in patents,
rights to inventions, trademarks, rights in designs, trade or business names,
domain names, rights in get-up, rights in goodwill or to sue for passing off,
unfair competition rights, copyright and related rights, rights in computer
software, database rights, topography rights, rights in know-how, trade secrets,
rights of confidence and any other intellectual property right or right of a
similar nature anywhere in the world, in each case whether registered or
unregistered, whether now known or hereafter invented and including all
applications (or rights to apply) for such rights and all extensions, renewals
and reversions of such rights and all similar or equivalent rights or forms of
protection which subsist or will subsist now or in the future in any part of the
world; and



(c)
"Invention" means any invention, discovery or improvement made or discovered
wholly or partially by the Executive in the course of his employment with the
Company (whether or not during working hours or using Company premises or
resources), including without limitation any know-how, design, process, drawing,
formula, model, prototype, computer program or specification or other material
which relates or may relate or are actually or potentially useful to any
product, service, process, equipment, system or activity of the Company or Group
from time to time, whether or not now or at any future time capable of being the
subject of a UK or any other patent or registered right and whether or not
recorded in any medium or material form.



14.2
The Executive shall give the Company full written details of all Inventions and
of all Employment IPRs on request. The Executive acknowledges and agrees that
all Employment IPRs and Inventions shall automatically and immediately, on
creation, vest in the Company absolutely to the fullest extent permitted by law.
To the extent that such rights do not vest automatically, the Executive holds
them on trust for the Company. The Executive agrees promptly to execute all
documents and do all acts as may, in the reasonable opinion of the Company, be
necessary to give effect to this Clause 14.2.






8

--------------------------------------------------------------------------------



14.3
The Executive hereby irrevocably waives all moral rights under the Copyright,
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which he has or will have in any existing or future work created by him in the
course of his employment by the Company.



14.4
The Executive hereby irrevocably authorises the Company to appoint a person to
execute any documents and to do everything reasonably necessary and generally
reasonably to use his name for the purpose of giving full effect to the
obligations of the Executive under this Clause 14 on the Executive's behalf.



15.
Incapacity



15.1
If the Executive is absent from his duties as a result of illness or injury he
will notify Human Resources as soon as possible and complete any
self-certification forms which are reasonably required by the Company. If the
incapacity continues for a period of seven days or more he will produce to the
Company a medical certificate to cover the duration of such absence.



15.2
Subject to the rest of this Clause and subject to the receipt of the appropriate
certificates in accordance with Clause 15.1, if the Executive Is absent from his
duties as a result of illness or injury he will be entitled to payment of his
salary at the full rate in respect of such illness or injury for a period (in
total) of no more than 13 weeks in any period of 12 months (whether the absence
is intermittent or continuous) and thereafter at half rate for a further 13
weeks in the same period of 12 months. Thereafter the Executive will not be
entitled to any further payment from the Company or any other Group Company
(other than Statutory Sick Pay) until the resumption of his duties.



15.3
The remuneration paid under Clause 15.2 will include any Statutory Sick Pay
payable and when this is exhausted will be reduced by the amount of any Social
Security Sickness Benefit or other benefits recoverable by the Executive
(whether or not recovered).



15.4
When the Executive is absent by reason of sickness, injury or other incapacity
for a continuous period of 4 weeks for more, the Executive will, at the
reasonable request of the Board, agree to have a medical examination performed
by a doctor appointed and paid for by the Company and the Executive hereby
authorises the Board to have unconditional access to any report or reports
(including copies) produced as a result of any such examination as the Board may
from time to time require.



16.
Termination



16.1
The Company may terminate the Executive's employment immediately by summary
notice in writing (notwithstanding that the Company may have allowed any time to
elapse or on a former occasion may have waived its rights under this Clause) at
any time if he:



(a)
in the performance of his duties under this Agreement or otherwise commits an
act of gross misconduct;



(b)
commits, repeats or continues any other material breach of this Agreement
provided that, in the case of this sub-clause (b) only, the Executive has been
given reasonable and specific written notice of such a failure and a reasonable
opportunity to cure and no cure has been effected or initiated within a
reasonable time, but not less than 30 days, after such notice;



(c)
is convicted of any criminal offence other than an offence which does not in the
reasonable opinion of the Board affect his position under this Agreement;


9

--------------------------------------------------------------------------------



(d)
becomes bankrupt or enters into or makes any arrangement or composition with or
for the benefit of his creditors generally;



(e)
becomes prohibited by law from being a director of a company; or



(f)
resigns from office as a director of the Company, LKQ Corporation or any other
Group Company in breach of Clause 21.3.



16.2
The Company agrees that it shall only exercise the right in Clause 16.1 in good
faith.



16.3
The Executive agrees that at the expense and request of the Company and in any
event on termination of his employment he will transfer or procure the transfer
of all shares held by him in trust or as a nominee by virtue of his employment
with the Company to such person or persons as the Company may direct. If the
Executive falls to do so within seven days of any such request or the
termination of his employment (as the case may be) the Company is irrevocably
authorised to appoint a person or persons to execute all necessary transfer
forms and other relevant documentation on his behalf.



17.
Restrictive Covenants



17.1
In this clause 12 the following expressions have the following meanings:





“Critical Person” means any person who was an employee, agent, director,
consultant or independent contractor employed, appointed or engaged by the
Company or any Relevant Group Company at any time within the Relevant Period who
by reason of such employment, appointment or engagement and in particular
his/her seniority and expertise or knowledge of trade secrets or confidential
information of the Company or any Relevant Group Company or knowledge of or
influence over the clients, customers or suppliers of the Company of other
Relevant Group Company is likely to be able to assist or benefit a business in
or proposing to be in competition with the Company or any Relevant Group Company
but excluding, Maheshkumar Shah and Arparna Mangrola and Vanita Mendonca (who
the Company also acknowledges and agrees will be entitled to assist the
Executive with his outside interests during and following the termination of
their employment with the Group);


“Relevant Customer” means any person, firm, company or organisation who or which
at any time during the Relevant Period is or was:


(a)
negotiating with the Company or a Relevant Group Company for the sale or supply
of Relevant Products or Services; or



(b)
a client or customer of the Company or any Relevant Group Company for the sale
or supply of Relevant Products or Services; or



(c)
in the habit of dealing with the company or any Relevant Group Company for the
sale or supply of Relevant Products or Services;



and in each case with whom or with which the Executive was directly concerned or
connected or of whom or of which the Executive had personal knowledge during the
Relevant Period in the course of his employment hereunder;

10

--------------------------------------------------------------------------------





“Relevant Group Company” means any Group Company (other than the Company) for
which the Executive has performed services or personally had dealings under this
Agreement at any time during the Relevant Period;


“Relevant Period” means the period of 12 months immediately before the
Termination Date;


“Relevant Products or Services” means the products or services which are of the
same kind as or of a materially similar kind to or competitive with any products
or services sold or supplied by the Company or any Relevant Group Company in the
Relevant Period and with which sale or supply the Executive was directly
concerned or connected or of which he had personal knowledge during the Relevant
Period in the course of his employment hereunder;


“Restricted Territory” means:


(a)
the United Kingdom; and



(b)
any other country in Europe where, on the Termination Date, the Company or any
Group Company carries on business.



“Termination Date” means the date on which the Executive’s employment under this
Agreement terminates and references to “from the Termination Date” mean from and
including the date of termination.


17.2
The Executive will not without the prior written consent of the Company (such
consent not to be unreasonably withheld) directly or indirectly and whether
alone or in conjunction with or on behalf of any other person and whether as a
principal, shareholder, director, employee, agent, consultant, partner or
otherwise:



(a)
within the Restricted Territory for a period of 12 months from the Termination
Date carry on, be employed, engaged, concerned or interested in, or provide
technical, commercial or professional advise to, any other business which:-



(i)
supplies or is about to be engaged in supplying the Relevant Products or
Services in competition with the Company or any Relevant Group Company; or



(ii)
is or was at any time during the Relevant Period a Relevant Customer of the
Company or any Relevant Group Company;



if such carry on, employment, engagement, concern, interest or the provision of
such advice harms the goodwill of the Company or any Relevant Customer or causes
or would cause a Relevant Customer to cease or materially to reduce its orders
or contracts with the Company or any Relevant Group Company; or


(b)
for a period of 12 months from the Termination Date so as to compete with the
Company or any Relevant Group company canvass, solicit or approach or cause to
be canvassed, solicited or approached any Relevant Customer for the sale or
supply of Relevant Products or Services or endeavour to do so; or


11

--------------------------------------------------------------------------------



(c)
for a period of 12 months from the Termination Date so as to compete with the
Company or any Relevant Group Company deal or contract with any Relevant
Customer in relation to the sale or supply of any Relevant Products or Services,
or endeavour to undertake to do so; or



(d)
for a period of 12 months from the Termination Date:



(i)
solicit, induce or entice away from the Company or any Relevant Group Company;
or



(ii)
in connection with any business in or proposing to be in competition with the
Company or any Relevant Group Company employ, engage or appoint or in any way
case to be employed, engaged or appointed;



a Critical Person whether or not such person would commit any breach of his or
her contract or employment or engagement by leaving the service of the Company
or any Relevant Group Company; or


(e)
represent himself as being interested in or employed by or in any way connected
with the Company or any Relevant Group Company (other than as a former employee
and/or founder of the Company) or use in such connection with any business any
name which includes the name of the Company or any Relevant Group Company or any
colourable imitation of it.



17.3
Nothing in Clause 12.2 shall preclude the Executive from holding (directly or
through nominees) investments listed on the Official List of the London Stock
Exchange plc or in respect of which dealing takes place on the Alternative
Investment Market or any recognised stock exchange as long as the Executive does
not hold more than 5 per cent of the issued shares or other securities of any
class of any one company.



17.4
Whilst the restrictions in this Clause 17 are regarded by the parties as fair
and reasonable in the circumstances and necessary for the protection of the
Company or of any Relevant Group Company and do not bear harshly on the
Executive, it is hereby declared that each of the restrictions in this Clause 17
is intended to be separate and severable. If any restriction if held to be
unreasonably wide but would be valid if part of the wording (including in
particular but without limitation the defined expressions referred to in Clause
17.1) were deleted, such restriction will apply with so much of the wording
deleted as may be necessary to make it valid.



17.5
If the Executive applies for or is offered a new employment, appointment or
engagement during the period of the restrictions set out above, before entering
into any related contract, the Executive will bring the terms of this Clause 17
and Clause 14 to the attention of a third party proposing directly or indirectly
to employ, appoint or engage him.



18.
Deduction



The Executive hereby authorises the Company to deduct from his remuneration
(which for this purpose Includes salary, pay in lieu of notice, commission,
bonus, holiday pay and sick pay) all debts owed by the Executive to the Company
or any Group Company, including but without limitation the balance outstanding
of any loans (and interest where appropriate) advanced by the Company to the
Executive.

12

--------------------------------------------------------------------------------





19.
Sale or reconstruction of the company



The Executive will have no claim against the Company or any Group Company in
respect of the termination (by operation of law or otherwise) of his employment
under this Agreement on or in connection with the sale of the whole or a
substantial part of the business or undertaking of the Company or on or in
connection with the sale by the Company of any Group Company or on or by reason
of the liquidation of the Company for the purposes of amalgamation or
reconstruction (whether or not by reason of insolvency) if he is offered
employment on no less favourable terms than those contained in this Agreement
(apart from the identity of the employer) with any person, firm, company or
organisation which acquires such Group Company or which acquires the undertaking
or business of the Company as a result of such sale or of such amalgamation or
reconstruction.


20.
Delivery of documents and property



On termination of his employment for any reason the Executive will immediately
deliver up to the Company all property (including but not limited to documents
and software, credit cards, keys and security passes) belonging to it or any
Group Company in the Executive's possession or under his control. Documents and
software include (but are not limited to) correspondence, diaries, address
books, databases, files, reports, minutes, plans, records, documentation or any
other medium for storing information. The Executive's obligations under this
Clause include the return of all copies, drafts, reproductions, notes, extracts
or summaries (however stored or made) of all documents and software.


21.
Resignation as director



21.1
The Executive will on termination of his employment in accordance with the terms
of this Agreement at the request of the Board giving notice resign immediately
without claim for compensation (but without prejudice to any claim he may have
for damages for breach of this Agreement):



(a)
as a director of the Company and all such Group Companies of which he is a
director; and



(b)
all trusteeships held by him of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which the
Executive has had dealings as a consequence of his employment with the Company.



21.2
If notice pursuant to this Clause is not received by the relevant company within
seven days of a request by the Company, the Company is irrevocably authorised to
appoint a person to execute any documents and to do everything reasonably
necessary to effect such resignation or resignations on the Executive's behalf.



21.3
Except with the prior written agreement of the Board, as required by law or
where to remain as a director may result in the Executive breaching his duties
as a director under the Companies Act 2006, the Executive will not during this
employment under this Agreement resign his office as a director of the Company
or LKQ Corporation and if he does so without the consent or concurrence of the
Company, the Company will be entitled to terminate his employment pursuant to
Clause 16 or at the Company's absolute discretion, to treat such resignation as
notice of termination given by the Executive to the Company pursuant to Clause
3.2.


13

--------------------------------------------------------------------------------





22.
Rights following termination



22.1
The termination of the Executive's employment under this Agreement will not
affect any of the provisions of this Agreement which expressly operate or
lawfully have effect after termination and will not prejudice any right of
action already accrued to either party in respect of any breach of any terms of
this Agreement by the other party.



23.
Disciplinary and grievance procedures



23.1
The Company does not have a formal disciplinary procedure which is applicable to
the Executive but will comply with any statutory requirements from time to time
in force.



23.2
If the Executive has a grievance in relation to his employment or is
dissatisfied with a disciplinary decision against him he may apply in writing to
a member of the Board who will decide the matter in question. If the Executive
is dissatisfied with such decision he may refer the matter to the Chairman of
the Board whose decision will be final.



24.
Litigation assistance



As part of the proper discharge of his duties the Executive shall during the
term of this Agreement and thereafter, all furnish such information and proper
assistance to the Company or any Group Companies as it or they may reasonably
require in connection with litigation in which it or they is or may become a
party. This obligation on behalf of the Executive shall include, without
limitation, meeting with the Company or any Group Company's legal advisors,
providing witness evidence, both in written and oral form, and providing such
other assistance in the litigation that the Company or any Group Company's legal
advisors in their reasonable opinion determine. The Company shall reimburse the
Executive for all reasonable out of pocket expenses incurred by the Executive in
furnishing such information and assistance, and, in the event of the Executive
providing assistance following the termination of the Appointment, shall pay to
the Executive a fee in the form of a daily rate which shall be not less than
1/36th of the Executives basic annual salary applicable immediately before the
termination of the Appointment. Such assistance shall not require the Executive
to provide assistance for more than two (2) days in any calendar month. For the
avoidance of doubt the obligations under this Clause shall continue
notwithstanding the termination of this Agreement.


25.
Director's and Officer's liability insurance



25.1
The Company will, at its own expense, maintain directors' and officers'
liability insurance covering the Executive during the Appointment and for a
period of six years immediately following the Termination Date.



26.
Notices



Notice under this Agreement by the Executive to the Company should be addressed
to the Company and left at its registered office or sent by first class post to
its registered office and notices given by the Company to the Executive should
be served personally or sent by first class post or sent by facsimile
transmission to his usual or last known place of residence in England and in
case of service by post the day of service will be 48 hours after posting.


27.
Miscellaneous



27.1
This Agreement shall be governed by and interpreted in accordance with the law
of England and Wales.




14

--------------------------------------------------------------------------------



27.2
The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.



27.3
Any delay by the Company in exercising any of its rights under this Agreement
will not constitute a waiver of such rights.



IN WITNESS whereof this document has been executed as a deed and is delivered
and takes effect on the date first above written.


EXECUTED as a DEED by EURO CAR PARTS LIMITED acting
by a director in the presence of:


 
 
/s/ Martin Gray
 
 
Signature of director
 
 
 
Signature of witness
/s/ Samar Naeem
 
Print Name
Samar Naeem
 
Address
EURO CAR PARTS LIMITED
 
 
EURO HOUSE WEMBLEY
 
 
HA9 OTF
 
 
 
 
Occupation
Solicitor
 







EXECUTED as a DEED by SUKHPAL SINGH AHLUWALIA
in the presence of:


 
 
/s/ Sukhpal Singh Ahluwalia
 
 
Signature of director
 
 
 
Signature of witness
/s/ Mahesh Shah
 
Print Name
Mahesh Shah
 
Address
ORIEL HOUSE
 
 
ROYSTON GROVE
 
 
PINNER
 
 
MIDDLESEX HA5 4HE
 
 
 
 
Occupation
Company Director
 




15